                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Christopher John Gilmore,                             Case No. 19-cv-0141 (WMW/ECW)

                                Plaintiff,
                                                     ORDER ADOPTING REPORT AND
           v.                                            RECOMMENDATION

    Martin County Sheriff Dept. et al.,

                                Defendants.


          This matter is before the Court on the July 12, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Elizabeth Cowan Wright. (Dkt. 40.) The R&R

recommends denying Plaintiff Christopher John Gilmore’s motion for a temporary

restraining order, motions for summary judgment and for immediate summary judgment,

and motion for an order of prisoner release. Timely objections to the R&R have not been

filed. In the absence of timely objections, this Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no clear

error.1



1
       Defendants Officer Jaime Bleess, Fairmont Police Dept., City of Fairmont, and
Debbie Foster have made an appearance in this case. To the extent that Defendants’
appearance undermines the R&R’s conclusion that the Court does not have jurisdiction to
render a judgment over these Defendants, see Sieg v. Karnes, 693 F.2d 803, 807 (8th Cir.
       Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.        The July 12, 2019 R&R, (Dkt. 40), is ADOPTED.

      2.        Plaintiff Christopher John Gilmore’s Motion for Temporary Restraining

Order, (Dkt. 3), is DENIED.

      3.        Gilmore’s Motion for Summary Judgment, (Dkt. 6), is DENIED as

premature.

      4.        Gilmore’s Motion for Order of Prisoner Release, (Dkt. 10), is DENIED.

      5.        Gilmore’s Motion for Immediate Summary Judgment, (Dkt. 20), is DENIED

as premature.



Dated: August 16, 2019                                 s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




1982), Gilmore’s two motions for summary judgment are nonetheless denied as premature
because genuine issues of material fact remain.

                                             2
